Exhibit 10.7


AMENDMENT NO.1 TO CRUDE TALL OIL AND
BLACK LIQUOR SOAP SKIMMINGS AGREEMENT


This Amendment No.1 (this “Amendment”) to the Supply Agreement, dated as of
March 1, 2017 (the “Effective Date”), is entered into by and between WestRock
Shared Services, LLC and WestRock MWV, LLC, on behalf of the affiliates of
WestRock Company (“Seller”), and Ingevity Corporation, a Delaware corporation
(“Buyer”).


WHEREAS, Seller and Buyer previously entered into that certain Crude Tall Oil
and Black Liquor Soap Skimmings Agreement, effective as of January 1, 2016 (the
“Agreement”; capitalized terms used herein but not defined herein shall have the
meanings given them in the Agreement); and


WHEREAS, Buyer and Seller desire to amend the Agreement as detailed below.


NOW THEREFORE, in consideration of the mutual premises and covenants contained
herein and intending to be legally bound hereby, the Parties agree that the
Agreement is amended as follows:


1.Removal of Tres Barras, Santa Catarina, Brazil Mill.


A.    Effective on March 1, 2017 (the “Release Date”), Buyer and Seller agree to
remove the Tres Barras, Santa Catarina Brazil Mill (the “Brazil Mill”) from the
Agreement. The removal of the Brazil Mill from the Agreement shall not release
either Party from the obligation to pay any sum that may be owing to the other
Party (whether then or thereafter due) or operate to discharge any liability
that had been incurred by either Party prior to such removal. Buyer and Seller
agree that in order to effect the removal of the Brazil Mill from the Agreement,
on the Release Date:


i.
The reference to “Tres Barras, Santa Catarina Brazil” is deleted from Section
1(B);

ii.
Sections 2(D)(i) and 3(D) and Exhibit E are deleted from the Agreement and
replaced with “RESERVED”;

iii.
The reference to “Brazil” is deleted from Section 16;

iv.
In the table contained in Exhibit B, the reference to “Tres Barras, Brazil” and
the accompanying information is deleted; and

v.
The reference to “Note 3” is deleted from Exhibit B.



B.    Brazilian Local Agreement. Seller and Buyer shall cause their respective
affiliates, to sign the Mutual Termination Agreement, attached as Exhibit A
hereto.


C.    Payment. As consideration for Seller agreeing to remove the Brazil Mill
from the Agreement, Buyer shall pay Seller Two Hundred Fifty Thousand Dollars
($250,000), payable within thirty (30) days of the Effective Date.


2.Amendment to Section 1(E). Section 1(E) of the Agreement is amended by
deleting such Section in its entirety and replacing it with the following:


E.
Freight: 






--------------------------------------------------------------------------------

Exhibit 10.7


(i) Buyer is responsible for determining the mode of transportation and for
providing suitable tank trucks, rail cars or barges for shipments of one hundred
percent (100%) of the Products from the Mills.  All freight charges, insurance,
demurrage and all other expenses incident thereto are for Buyer’s account;
provided that, if Buyer incurs third party demurrage charges due to Seller’s
delay, then Seller shall reimburse Buyer for such charges.  Seller will make
commercially reasonable efforts to fully load tank trucks or rail cars to
minimize total cost of transportation. 


(ii)Buyer may request and Seller shall provide a credit for underfilled vehicles
(tank trucks and/or railcars) as follows:


a.
CTO:  Minimum Product weight in pounds for tank truck deliveries is 45,600. 
Minimum Product weight in pounds for rail cars will be calculated as 95% of the
volume capacity rating, by gallons, of the individual railcar used multiplied by
8.0 pounds/gallon.

b.
BLSS: Minimum Product weight in pounds for tank trucks is 42,750 for tank trucks
originating from the Demopolis, Florence, and Panama City Mills. Minimum Product
weight in pounds for tank trucks is 39,900 for tank truck originating from the
Evadale Mill.

(iii) In the event that the Parties determine to: (A) ship BLSS from Mills not
referenced above; (B) shipment BLSS by rail car, or (C) ship Products by barge,
then the Parties shall mutually agree in writing on the minimum weight for such
shipment mode.
(iv) If the Product weight as listed on Seller’s invoices for either tank trucks
or rail cars (“Actual Weight”) is less than the applicable minimum weight
indicated above (the “Minimum Weight”), Buyer may request and Seller shall
provide a credit equal to (Buyer’s actual freight cost for such shipment divided
by the Minimum Weight) multiplied by the (the Minimum Weight – the Actual
Weight). If Buyer disagrees with Seller’s calculation of the Actual Weight,
Seller shall provide Buyer with the opportunity to inspect the measuring process
and equipment, to verify the disparity. This credit calculation report will be
generated by Buyer and sent to Seller on an excel spreadsheet substantially in
the form of Exhibit K hereto at the time of the other calculations for amounts
payable pursuant to Exhibit G of this Agreement, or credit shall be deemed
waived. Seller will provide the applicable credit as a credit memo to Buyer for
use within thirty (30) days from receipt of such report against applicable
invoices from Seller (or, if the Agreement has terminated, will reimburse
Buyer), as provided herein.
For example:


1.  CTO tank truck shipment with an Actual Weight of 41,700 lbs. Minimum Weight
is 45,600. Seller will provide Buyer with a credit as follows:  $1,200 actual
freight cost / 45,600 lbs. * (45,600 lbs-41,700 lbs.) = $102.63.
 


2



--------------------------------------------------------------------------------

Exhibit 10.7


2.  BLSS tank truck shipment from Florence mill with an Actual Weight of 37,750
lbs. Minimum Weight is 42,750 lbs. Seller will provide Buyer with a credit as
follows: $1,500 actual freight cost / 42,750 lbs. * (42,750 lbs. – 37,750 lbs.)
= $175.44.
 
3.  CTO rail car # GATX032026, which is rated for 20,460 gallons capacity, with
an Actual Weight of 150,056 lbs. Minimum Weight is 155,496 lbs. (20,460 gallons
* 8.0 lbs./gallon*.95) Seller will provide Buyer with a credit as follows:
$5,000 actual freight cost/ 155,496 lbs. * (155,496 lbs-150,056 lbs.) = $174.92.


(v) Buyer and Seller will work in good faith to enable transportation by barge
as is appropriate and mutually agreed.  The initial cost to develop and
construct infrastructure for barge shipments shall be borne by Buyer and the
maintenance costs for such infrastructure shall be as agreed in writing.


3.    Continuing Effect. Except as expressly modified herein, all other terms
and conditions of the Agreement will remain in full force and effect. All
references in the Agreement to “the Agreement” or “this Agreement” shall be
deemed a reference to the Agreement as amended by this Amendment. Furthermore,
this Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument. A signature sent by electronic or facsimile
transmission shall be as valid and binding upon the Party as an original
signature of such Party.


IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the Effective Date.


INGEVITY CORPORATION
 
WESTROCK SHARED
SERVICES, LLC
 
 
 
By:_/S/ S. Edward Woodcock, Jr.____
 
By:_/S/ John D. Stakel_
Name: S. Edward Woodcock, Jr.
 
Name: John D. Stakel
Title: EVP & President, Performance Materials
 
Title: Senior Vice President
Date: March 1, 2017
 
Date: March 8, 2017
 
 
 
 
 
WESTROCK MWV, LLC
 
 
 
 
 
By:_/S/ John D. Stakel_
 
 
Name: John D. Stakel
 
 
Title: Senior Vice President
 
 
Date: March 8, 2017









3

